Exhibit (10)(rr)

MARSHALL & ILSLEY CORPORATION

1993 EXECUTIVE STOCK OPTION PLAN

as amended on February 13, 1997, December 14, 1995,

and December 12, 1996

as further amended on October 19, 2006

1. PURPOSE OF THE PLAN.

The purpose of the Plan is to promote the best interests of Marshall & Ilsley
Corporation and its shareholders by providing key employees of Marshall & Ilsley
Corporation and its Subsidiaries with an opportunity to acquire a proprietary
interest in Marshall & Ilsley Corporation thereby providing a stronger incentive
for them to put forth maximum effort for the continued success and growth of
Marshall & Ilsley Corporation. In addition, the opportunity to acquire a
proprietary interest in Marshall & Ilsley Corporation will aid in attracting and
retaining key personnel.

2. DEFINITIONS.

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:

(a) “Cause” shall mean the discharge of an Employee on account of fraud or
embezzlement against the Company or its Subsidiaries or serious and willful acts
of misconduct detrimental to the business of the Company or its Subsidiaries or
their reputations.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean the Committee of the Board of Directors constituted
as provided in Paragraph 4 of the Plan.

(d) “Company” shall mean Marshall & Ilsley Corporation, a Wisconsin corporation.

(e) “Employees” shall mean those individuals who are full-time employees of the
Company or its Subsidiaries, from among whom the Committee may select the
holders of Options.

(f) “Holder” shall mean an Employee to whom an Option has been granted.

(g) “Incentive Stock Option” shall mean an option to purchase Shares which
complies with the provisions of Section 422 of the Code.

(h) “Market Price” shall mean the closing sale price of a Share on the NASDAQ
National Market System as reported in the Midwest Edition of the Wall Street
Journal, or such other market price as the Committee may determine in conformity
with pertinent law and regulations of the Treasury Department.

(i) “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

(j) “Nonstatutory Stock Option” shall mean an option to purchase Shares which
does not comply with the provisions of Section 422 of the Code.

(k) “Option” shall mean an Incentive Stock Option or Nonstatutory Stock Option
granted under the Plan.

(l) “Option Agreement” shall mean the agreement between the Company and an
Employee whereby an Option is granted to such Employee.

(m) “Parent” shall mean a parent corporation of the Company as defined in
Section 424(e) of the Code.

(n) “Plan” shall mean the 1993 Executive Stock Option Plan of the Company.

(o) “Share” or “Shares” shall mean the $1.00 par value Common Stock of the
Company.

(p) “Subsidiary” shall mean a subsidiary corporation of the Company as defined
in Section 424(f) of the Code.

(q) “Triggering Event” shall mean any of the following: (a) the commencement by
any person or group of persons, other than the Company or a Subsidiary, of a
tender or exchange offer for twenty-five percent (25%) or more of the
outstanding shares of the common stock of the Company; (b) the acceptance by the
Board of Directors of the Company of, or the public recommendation by the Board
that the stockholders of the Company accept, an offer from any person or group
of persons, other than the Company or a Subsidiary, to acquire twenty-five
percent (25%) or more of either the outstanding shares of the common stock of
the Company or the consolidated assets of the Company; (c) the acquisition, by
any person or group of persons, of the beneficial ownership or the right to
acquire beneficial ownership of twenty-five percent (25%) or more of the
outstanding shares of the common stock of the Company (the term “group” and
“beneficial ownership” as used in the paragraph having the meanings assigned
thereto in Section 13(d) of the 1934 Act and the regulations promulgated
thereunder); or (d) the Company (or any Subsidiary or Subsidiaries in the
aggregate representing at least 25% of the consolidated assets of the Company),
shall have entered into an agreement with any person, or any person shall have
filed a draft or final application or notice with the Board of Governors of the
Federal Reserve System or the Office of the Comptroller of the Currency or any
other deferral or state regulatory agency for approval, to (i) merge or
consolidate with, or enter into any similar transaction with, the Company or
such Subsidiary, in which the Company or Subsidiary is not the survivor
(ii) purchase, lease or otherwise acquire all or substantially all of the assets
of the Company or such Subsidiary or (iii) purchase or otherwise acquire
(including by way of merger, consolidation, share exchange or any similar
transaction ) or otherwise hold or own, securities representing twenty-five
percent (25%) or more of the voting power of the Company or such Subsidiary.

 

2



--------------------------------------------------------------------------------

3. SHARES RESERVED UNDER PLAN.

The aggregate number of Shares which may be issued or sold under the Plan shall
not exceed 3,000,000 Shares, which may be treasury Shares or authorized but
unissued Shares, or a combination of the two, subject to adjustment as provided
in Paragraph 12 hereof. Any Shares subject to an Option which expires or
terminated for any reason (whether by voluntary surrender, lapse of time,
termination of employment or otherwise) and is unexercised as to such Shares may
again be the subject of an Option under the Plan. The Holder of an Option shall
be entitled to the rights and privileges of ownership with respect to the Shares
subject to the Option only after actual purchase and issuance of such Shares
pursuant to exercise of all or part of an Option. No Employee shall be eligible
to receive Options for Shares aggregating more than 600,000 of the Shares
reserved under the Plan during the term of the Plan, subject to adjustment as
provided in Paragraph 12 hereof.

4. ADMINISTRATION OF THE PLAN.

(a) The Plan shall be administered by the Committee. The Committee shall consist
of not less than three members of the Board of Directors of the Company and
shall be so constituted as to permit the Plan to comply with Rule 16b-3 under
the 1934 Act, as such rule is currently in effect or as hereafter modified or
amended (“Rule 16b-3”), Section 162(m) of the Code, or any successor rule or
other statutory or regulatory requirements. The members of the Committee shall
be appointed from time to time by the Board of Directors.

(b) The Committee shall have sole authority in its discretion, but always
subject to the express provisions of the Plan, to determine the Employees to
whom and the time or times at which Options shall be granted, the number of
Shares to be subject to each Option, and the extent to which Options may be
exercised in installments; to interpret the Plan; to prescribe, amend, and
rescind rules and regulations pertaining to the Plan; to determine the terms and
provisions of the respective Option Agreements; and to make all other
determinations and interpretations deemed necessary or advisable for the
administration of the Plan. The Committee’s determination of the foregoing
matters shall be conclusive and binding on the Company, all Employees, all
Holders, and all other persons.

5. ELIGIBILITY.

Only Employees shall be eligible to receive Options under the Plan. In
determining the Employees to whom Options shall be granted and the number of
Shares to be covered by each Option, the Committee may take into account the
nature of the services rendered by the respective Employees, their present and
potential contributions to the success of the Company, and other such factors as
the Committee in its discretion shall deem relevant. An Employee who has been
granted an Option under the Plan may be granted additional Options under the
Plan if the Committee shall so determine. The Company shall effect the granting
of Options under the Plan by execution of Option Agreements in such form as
shall be approved by the Committee. No Option may be granted under the Plan to
any person who is then a member of the Committee.

 

3



--------------------------------------------------------------------------------

6. OPTIONS: GENERAL PROVISIONS.

(a) Types of Options. Options to purchase Shares granted pursuant to this Plan
shall be specified to be either an Incentive Stock Option (as described in
Paragraph 7) or a Nonstatutory Stock Option. An Option Agreement executed
pursuant to this Plan may include both an Incentive Stock Option and a
Nonstatutory Stock Option. An Option Agreement executed pursuant to this Plan
shall in no event provide for the grant of a tandem Option, wherein two Options
are issued together and the exercise of one affects the right to exercise the
other.

(b) Option Exercise Price. The per share exercise price of the Shares under each
Option granted pursuant to this Plan shall be determined by the Committee but
shall not be less than one hundred percent (100%) of the fair market value per
share on the date of grant of such Option.

(c) General Exercise Period. No Option granted under this Plan shall provide for
its exercise earlier than six (6) months from its date of grant. The Committee
may, in its discretion, (i) require that a Holder be employed by the Company or
a Subsidiary for a designated number of years prior to the exercise by the
Holder of any Option or portion of an Option granted under this Plan or
(ii) impose additional restrictions on exercise of any Option. The Committee
may, in its discretion, determine the periods during which Options or portions
of Options may be exercise by a Holder, subject only to the terms of this Plan.
Any of the foregoing requirements or limitations subsequently may be reduced or
waived by the Committee in its discretion, unless such reduction or waiver is
prohibited by the Code or other applicable law.

(d) Vesting. If an Option Agreement provides that a Holder must be employed by
the Company or a Subsidiary for a designated period before an Option becomes
exercisable, such Option will become immediately exercisable upon the occurrence
of a Triggering Event.

(e) Payment of Exercise Price. The exercise price shall be payable in whole or
in part in cash or in Shares held by the Holder for more than six months. If the
Employee elects to pay all or a part of the exercise price in Shares, such
Employee may make such payment by delivering to the Company a number of Shares
already owned by the Employee equal in value to the exercise price. All Shares
so delivered shall be valued at their Market Price on the date delivered.

7. INCENTIVE STOCK OPTIONS.

This Paragraph sets forth the special provisions that govern Incentive Stock
Options granted under this Plan.

(a) Maximum Calendar Year Grant to Any Employee. The aggregate fair market value
(determined at the time the Option is granted) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time during any
calendar year under this Plan (and under all other plans of the Company or any
Parent or Subsidiary qualifying under Section 422 of the Code) shall not exceed
$100,000 per Employee, and/or any other limit as may be prescribed by the Code
from time to time.

 

4



--------------------------------------------------------------------------------

(b) Grant and Exercise Period. No Incentive Stock Option shall (i) be granted
after ten (10) years from the date this Plan is adopted by the Company’s Board
of Directors, or (ii) be exercisable after the expiration of ten (10) years from
its date of grant. Every Incentive Stock Option which has not been exercised
within ten years of its date of grant shall lapse upon the expiration of said
ten-year period unless it shall have lapsed at an earlier date.

8. TERMINATION OF EMPLOYMENT.

(a) Any Holder whose employment with the Company or a Subsidiary is terminated
due to retirement on such Holder’s normal retirement date (as defined in the M&I
Retirement Growth Plan or any successor thereto) or due to early retirement with
the consent of the Committee shall have five (5) years from the date of such
termination of employment to exercise any Option granted hereunder as to all or
part of the Shares subject to such Option, provided, however, that no Incentive
Stock Option shall be exercisable subsequent to ten (10) years after its date of
grant; and provided, further, that on the date of termination of employment, the
Holder then had a present right to exercise such Option.

(b) Any Holder whose employment with the Company or a Subsidiary is terminated
due to disability (as defined in Section 22(e)(3) of the Code) shall have one
(1) year from the date of termination of employment to exercise any Option
granted hereunder as to all or part of the Shares subject to such Option;
provided, however that no Incentive Stock Option shall be exercisable subsequent
to ten (10) years after its date of grant; and provided, further, that on the
date of termination of employment, the Holder then had a present right to
exercise such Option.

(c) In the event of the death of a Holder while in the employ of the Company or
a Subsidiary, and Option theretofore granted to such Holder shall be
exercisable:

(1) For one (1) year after the Holder’s death, but in no event later than ten
(10) years from its date of grant in the case of an Incentive Stock Option;

(2) Only by the personal representative, administrator or other representative
of the estate of the deceased Holder or by the person or persons to whom the
deceased Holder’s right under the Option shall pass by will or the laws of
descent and distribution; and

(3) Only to the extent that the deceased Holder would have been entitled to
exercise such Option on the date of the Holder’s death.

(d) If a Holder’s employment is terminated for a reason other than those
specified above, the Holder shall have three (3) months from the date of
termination of employment to exercise any Option granted hereunder as to all or
part of the Shares subject thereto, provided, however, that no Incentive Stock
Option shall be exercisable subsequent to ten (10) years after its date of
grant; and provided, further, that on the date of termination of employment, the
Holder then had a present right to exercise such Option. Notwithstanding the
foregoing, (i) if a Holder’s employment is terminated for Cause, to the extent
an Option is not effectively exercised prior to such termination, it shall lapse
immediately upon termination and (ii) if a Holder’s employment is terminated in
anticipation of, or as a result of, a Triggering Event which results in a
transaction

 

5



--------------------------------------------------------------------------------

which will be accounted for using the pooling of interests accounting method,
any Holder who is an executive officer for purposes of Section 16(b) of the 1934
Act shall have the greater of (a) six (6) months and (1) day or (b) ten
(10) business days following the release of 30 days of combined results of the
Company and any acquiring company, to exercise any Option granted hereunder as
to all or part of the Shares subject thereto.

(e) The Committee may in its sole discretion increase the periods permitted for
exercise of an Option following a termination of employment as provided in
Subparagraphs 8(a), (b), (c), and (d), above if allowable under applicable law;
provided, however, in no event shall an Incentive Stock Option be exercisable
subsequent to ten (10) years after its date of grant.

(f) The Plan shall not confer upon any Holder any right with respect to
continuation of employment by the Company or a Subsidiary, nor shall it
interfere in any way with the right of the Company or such Subsidiary to
terminate any Holder’s employment at any time.

9. TRANSFERABILITY.

(a) Except as provided in this Paragraph 9, Options granted to a Holder under
this Plan shall be not transferable and during the lifetime of the Holder shall
be exercisable only by the Holder. A Holder shall have the right to transfer the
Options granted to such Holder upon such Holder’s death, either by the terms of
such Holder’s will or under the laws of descent and distribution, subject to the
limitations set forth in Paragraph 8 above, and all such distributes shall be
subject to all terms and conditions of this Plan to the same extent as would the
Holder if still alive, except as otherwise expressly provided herein or as
determined by the Committee.

(b) An Option Agreement may provide that Options are transferable to members of
a Holder’s immediate family, to trusts for the benefit of such immediate family
members and to partnerships in which such family members are the only partners.
For purposes of the preceding sentence, “immediate family” shall mean a Holder’s
children, grandchildren and spouse.

10. EXERCISE.

An Option Agreement may provide for the exercise of its respective Option in
such amounts and at such times as shall be specified therein; provided, however,
except as provided in Paragraph 8, above, no Option may be exercised unless the
Holder is then in the employ of the Company or a Subsidiary and shall have been
continuously so employed since its date of grant. An Option shall be exercisable
by a Holder’s giving written notice of exercise to the Secretary of the Company
accompanied by payment of the required exercise price. The Company shall have
the right to delay the issue or delivery of any Shares under the Plan until
(a) the completion of such registration or qualification of such Shares under
any federal or state law, ruling or regulation as the Company shall determine to
be necessary or advisable, and (b) receipt from the Holder of such documents and
information as the Committee may deem necessary or appropriate in connection
with such registration or qualification.

 

6



--------------------------------------------------------------------------------

11. SECURITIES LAWS.

Each Option Agreement shall contain such representations, warranties and other
terms and conditions as shall be necessary in the opinion of counsel to the
Company to comply with all applicable federal and state securities laws.

12. ADJUSTMENT PROVISIONS.

In the event of any corporate event or transaction, such as a merger,
consolidation, share exchange, recapitalization, reorganization, separation,
stock dividend, stock split, split-up, spin-off or other distribution of stock
or property of the Company, combination of shares, exchange of shares, dividend
in kind, or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company, the Committee, in order
to prevent dilution or enlargement of Holders’ rights under the Plan, shall
substitute or adjust, in an equitable manner (including adjustments to avoid
fractional shares), the number of Shares (i) reserved under the Plan,
(ii) available for Incentive Stock Options, (iii) for which Options may be
granted to an individual Holder, and (iv) covered by outstanding Options
denominated in stock, (b) the stock prices related to outstanding Options; and
(c) the appropriate Market Price and other price determinations for such
Options. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee
shall be authorized to issue or assume Options, whether or not in a transaction
to which Section 424(a) of the Code applies, by means of substitution of new
Options for previously issued awards or an assumption of previously issued
awards. All adjustments under this Section 12 shall be made in a manner such
that they will not result in a penalty under Section 409A of the Code. Any
adjustment, waiver, conversion or other action taken by the Committee under this
Section 12 shall be conclusive and binding on all Holders, the Company and their
successors, assigns and beneficiaries.

13. TIME OF GRANTING.

Nothing contained in the Plan or in any resolution adopted or to be adopted by
the Board of Directors or the shareholders of the Company and no action taken by
the Committee shall constitute the granting of any Option hereunder. The
granting of an Option pursuant to the Plan shall take place only when a written
Option Agreement shall have been duly executed by and on behalf of the Company.

14. TAXES.

The Company shall be entitled to pay or withhold the amount of any tax which it
believes is requires as a result of the grant or exercise of any Option under
the Plan, and the Company may defer making delivery with respect to Shares
obtained pursuant to exercise of any Option, until arrangement satisfactory to
it have been made with respect to any such withholding obligations. An Employee
exercising a Nonstatutory Stock Option may, at his election, satisfy his
obligation for payment of withholding taxes either by having the Company retain
a number of Shares having an aggregate Market Price on the date the Shares are
withheld equal to the amount of the withholding tax or by delivering to the
Company Shares already owned by the

 

7



--------------------------------------------------------------------------------

Employee having an aggregate Market Price on the date the Shares are delivered
equal to the amount of the withholding tax.

15. EFFECTIVENESS OF THE PLAN.

The Plan shall become effective, upon approval of the Company’s Compensation
Committee and the Board of Directors on December 16, 1993, subject to
ratification of the Plan by the vote of the holders of a majority of Shares
present or represented and entitled to vote at an annual or special meeting
thereof duly called and held.

16. TERMINATION AND AMENDMENT.

Unless the Plan shall theretofore have been terminated as hereinafter provided,
no Incentive Stock Option hereunder shall be granted after December 15, 2003.
The Plan may be terminated, modified or amended by the affirmative vote of the
holders of a majority of the Shares of the Company present, or represented, and
entitled to vote at a meeting of the shareholders of the Company. The Board of
Directors of the Company may also terminate the Plan or make such modifications
or amendments thereof as it shall deem advisable, including such modifications
or amendments as it shall deem advisable in order to conform to any law or
regulation applicable thereto; provided, however, that the Board of Directors
may not, unless otherwise permitted under the federal securities laws, without
further approval of the shareholders of the Company, adopt any amendment to the
Plan which would cause the Plan to no longer comply with Rule 16b-3, or any
successor rule or other regulatory requirements. No termination, modification or
amendment of the Plan may, without the consent of the Holder, adversely affect
the rights of such Holder under an outstanding Option then held by the Holder.

17. RULE 16b-3.

(a) It is intended that the Plan meet all of the requirements of Rule 16b-3. If
any provision of the Plan would disqualify the Plan under, or would not comply
with, Rule 16b-3, such provision shall be construed or deemed amended to conform
to Rule 16b-3.

(b) Any election by any Employee subject to Section 16 of the 1934 Act, pursuant
to Paragraph 6(e) or 14 hereof, may be made only during such times as permitted
by Rule 16b-3 and may be disapproved by the Committee at any time after the
election.

 

8